Title: From James Madison to James Monroe, [ca. 21 October] 1800
From: Madison, James
To: Monroe, James


Dear Sir,
[ca. 21 October] 1800
I now inclose a letter left here by Mr. Alston. It will communicate all that I could repeat from one to me from Col. Burr and Mr. Gelston. The latter is uneasy lest the Southern States should not be true to their duty. I hope he will be sensible that there was no occasion for it. It seems important that all proper measures should emanate from Richmond for guarding against a division of the Republican votes, by which one of the Republican Candidates may be lost. It would be superfluous to suggest to you the mischief resulting from the least ground of reproach, and particularly to Virginia, on this head.
